


109 HCON 428 IH: Expressing the sense of Congress in support

U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 428
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. McCotter (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Burton of Indiana,
			 Mr. Engel,
			 Mr. Mack, Mr. Flake, Mr. Smith
			 of New Jersey, Ms. Wasserman
			 Schultz, Mr. Rohrabacher,
			 Mr. Chabot,
			 Mr. Royce,
			 Mr. Wexler,
			 Mr. Ackerman,
			 Mr. Pence,
			 Mr. Gallegly, and
			 Mr. Foley) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on International
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress in support
		  of United States diplomatic personnel stationed at the United States Interests
		  Section in Havana, Cuba.
	
	
		Whereas the Cuban regime has continued to repress attempts
			 by the Cuban people to bring democratic change to the island and denies
			 universally recognized liberties, including freedom of speech, association,
			 movement, and the press;
		Whereas, on May 20, 2005, in celebration of the 103d
			 anniversary of Cuba’s independence, President George W. Bush sent his greetings
			 to the Cuban people in which he stated that we look forward to the day
			 when Cuba is free and my Administration supports efforts to hasten that day’s
			 coming. The tide of freedom is spreading across the globe, and it will reach
			 Cuban shores. No tyrant can stand forever against the power of liberty because
			 the hope of freedom is found in every heart.;
		Whereas one of the central goals and objectives of the
			 United States Interests Section in Havana, Cuba, is to promote a
			 peaceful transition to a democratic system based on respect for rule of law,
			 individual human rights, and open economic and communication
			 systems.;
		Whereas, in December 2005, the United States Interests
			 Section proudly displayed a Christmas ornament listing the names of some of the
			 opposition activists jailed by the Cuban regime;
		Whereas, beginning on January 16, 2006, the United States
			 Interests Section activated a five foot tall streaming electronic
			 billboard to communicate messages of hope and information to the Cuban
			 people;
		Whereas the billboard displayed messages containing quotes
			 from Abraham Lincoln, Martin Luther King, Jr., Lech Walesa, and Mahatma
			 Gandhi;
		Whereas as a result of such efforts in support of the
			 Cuban people’s desire for information, democracy, and respect for human rights,
			 United States diplomats and their families at the United States Interests
			 Section have been targeted for reprisal and harassment by the Cuban
			 regime;
		Whereas according to a declassified internal Department of
			 State document, United States diplomats and their families in Cuba are
			 denied rest or relaxation by house alarms triggered in the middle of the night
			 … phones that ring at all hours, and by cellphones that ring every half hour
			 for no apparent reason.;
		Whereas according to this document, regime agents search
			 and wiretap the Havana residences of United States diplomats and their families
			 in Cuba, including tapping into their home computers, leaving open doors and
			 windows behind, and leaving not-so-subtle messages …
			 including unwelcome calling cards like urine and feces;
		Whereas the Department of State report also pointed out
			 that In one example that demonstrates how regime officials actually
			 listen to the daily activities of the [United States diplomatic] staff,
			 presumably through electronic bugs, shortly after one family discussed the
			 susceptibility of their daughter to mosquito bites, they returned home to find
			 all of their windows open and the house full of mosquitoes.;
		Whereas, from February 22 to March 26, 2006, the municipal
			 supply of water to the main building of the United States Interests Section was
			 turned off and water supply to an annex building has literally been at a
			 trickle for most of this year;
		Whereas, on June 5, 2006, at approximately 3 a.m.,
			 electricity to the main building of the United States Interests Section was cut
			 off by the Cuban regime;
		Whereas, on June 12, 2006, the United States Interests
			 Section issued a statement that outlined the Cuban regime’s increasing resort
			 to bullying tactics in dealing with United States diplomatic personnel,
			 including the refusal to allow United States diplomats to import vehicles,
			 intrusions into diplomats’ homes, and failure to grant the majority of official
			 United States Government visa requests for personnel being assigned to work at
			 the United States Interests Section;
		Whereas despite the lack of water and electricity, work at
			 the United States Interests Section continues uninterrupted, including the
			 interviewing of visa and political asylum candidates, and direct outreach to
			 the Cuban people;
		Whereas the diplomatic staff of the United States
			 Interests Section, led by Chief of Mission Michael Parmly, has acted in a
			 manner deserving of the admiration and praise of the American people;
			 and
		Whereas the United States Interests Section is at the
			 forefront of expressing support for democracy and freedom for the people of
			 Cuba: Now, therefore, be it
		
	
		That Congress—
			(1)praises the United
			 States diplomatic staff of the United States Interests Section in Havana, Cuba,
			 for their actions in support of freedom for the Cuban people;
			(2)condemns the
			 systematic harassment and attempts at intimidation committed by the Cuban
			 regime against United States diplomatic personnel stationed at the United
			 States Interests Section;
			(3)condemns the Cuban
			 regime’s 47 years of brutality and oppression against the Cuban people;
			 and
			(4)supports the right
			 of the Cuban people to exercise fundamental political and civil liberties,
			 including freedom of expression, assembly, association, movement, the press,
			 and the right to multiparty elections.
			
